Exhibit 10 m) (iii) AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is made and entered into as of December 10, 2007 by and among State Bancorp, Inc., a New York business corporation (the “Company”), State Bank of Long Island, a banking corporation organized and operating under the laws of the State of New York (the “Bank”), and Thomas M. O’Brien, an individual (the “Executive”). INTRODUCTORY STATEMENT The Company is a bank holding company whose common stock is listed for trading on the Nasdaq Stock Market Global Market. The Bank is a wholly owned subsidiary of the Company and conducts a commercial and consumer banking business in the New York metropolitan area. The Executive has substantial prior experience as a senior executive at public and private banking companies in the New York metropolitan area, including service as chief executive officer. The Board of Directors of the Company (the “Company Board”) and the Board of Directors of the Bank (the “Bank Board”) have caused the Bank and the Company to enter into an EmploymentAgreement with the Executive as of November 6, 2006 (the “Prior Agreement”) to secure his services.The Executive, the Company and the Bank wish to amend and restate the Prior Agreement pursuant to section 31 thereof.The terms and conditions which the Company, the Bank and the Executive have agreed to are as follows. AGREEMENT 1.Employment. The Company and the Bank hereby offer to employ the Executive, and the Executive hereby accepts such employment, during the period and on the terms and conditions set forth in this Agreement. 2.Employment Period; Remaining Unexpired Employment Period. (a) The Bank shall employ the Executive for a period of five (5) years beginning on November 6, 2006 (the “Employment Commencement Date”) and ending on the fifth (5th) anniversary of the Employment Commencement Date (the “Employment Period”). (b) Except as otherwise expressly provided in this Agreement, any reference in this Agreement to the term “Remaining Unexpired Employment Period” as of any date shall mean the period beginning on such date and ending on the last day of the Employment Period. (c) Nothing in this Agreement shall be deemed to prohibit the Bank or the Company from terminating the Executive’s employment before the end of the Employment Period with or without notice and for any reason or without reason. This Agreement shall determine the relative rights and obligations of the Company, the Bank and the Executive in the event of any such termination. In addition, nothing in this Agreement shall require a termination, or prohibit a continuation, of the Executive’s employment at the expiration of the Employment Period. Any such continuation shall be on an “at-will” basis unless the Company, the Bank and the Executive agree otherwise. 3.Duties/Investment. (a) The Executive shall be elected to the position of President and Chief Operating Officer of the Bank and the Company as of the Employment Commencement Date and to the additional positions of Chief Executive Officer of the Bank and the Company effective upon the retirement of the incumbent Chief Executive Officer from such positions, shall have such power, authority and responsibility and perform such duties as are prescribed by or under the Bank’s By-Laws and as are customarily associated with such position and shall report only to the Company Board and the Bank Board. (b) The Executive shall also serve as a member of the Bank Board and the Company Board and as an officer or director of any subsidiary or affiliate of the Bank or the Company, if duly elected or appointed to serve in such capacities. (c) The Executive shall devote his full business time and attention (other than during weekends, holidays, approved vacation periods, and periods of illness or approved leaves of absence) to the business and affairs of the Company and the Bank and shall use all of his skill and efforts to advance their best interests.
